TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00444-CV



                                    In the Interest of J. D. F.


      FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
           NO. 223,645-B, HONORABLE RICK MORRIS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Bridgette L. Davidson has filed a letter in which she states that “there will be no

appeal filed” from the decree designating her parents the joint managing conservators of J. D. F. We

consider this a motion to dismiss this appeal. We grant the motion and dismiss this appeal.




                                              G. Alan Waldrop, Justice

Before Justices Patterson, Waldrop and Henson

Dismissed on Appellant’s Motion

Filed: October 23, 2008